         Case 2:16-cv-02032-CM Document 298 Filed 01/31/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DIGITAL ALLY, INC., a Nevada corporation, )
                                          )
                        Plaintiff,        )
                                          )
                                          )                Case No. 2:16-cv-02032-CM
v.                                        )
                                          )
TASER INTERNATIONAL, INC., a Delaware )                    JURY TRIAL DEMANDED
corporation.                              )
                                          )
                        Defendant.        )
                                          )


     PLAINTIFF DIGITAL ALLY, INC.’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Digital Ally, Inc. (“Digital Ally”) moves the Court for summary judgment on part

of the Third Defense (invalidity) and the entire Eighth Defense and Second Counterclaim

(inequitable conduct) of Defendant Taser International, Inc.’s (“TASER”) Amended Answer and

Counterclaims to Digital Ally’s Second Amended Complaint (Dkt. 58). In support of this motion,

Plaintiff directs the Court to its Memorandum in Support of Summary Judgment, filed

concurrently. For the reasons stated in Plaintiff’s Memorandum in Support, Plaintiff requests that

the Court enter judgment as a matter of law that:

       A. U.S. Patent No. 9,253,452 (“the ’452 Patent”) is not invalid in view of the ICOP 20/20-

           W System as modified in view of the prior art publication WIPO Publication No. WO

           2014/000161 to Xu (“Xu”).

       B. Digital Ally did not commit inequitable conduct before the United States Patent and

           Trademark Office in securing the ’452 Patent by failing to disclose the ICOP 20/20-W

           System, including any patents and publications describing the same.

       Based on these findings, Plaintiff is entitled to judgment as a matter of law on TASER’s

Third Defense, Eighth Defense, and Second Counterclaim.
       Case 2:16-cv-02032-CM Document 298 Filed 01/31/19 Page 2 of 3




DATE: January 31, 2019              Respectfully submitted,
                                    ERISE IP, P.A.

                                    /s/ Adam P. Seitz
                                    Adam P. Seitz, KS Bar #21059
                                    Eric A. Buresh, KS Bar #19895
                                    Jason R. Mudd, KS Bar #25749
                                    Clifford T. Brazen KS Bar #27408
                                    Michelle L. Marriott KS Bar #21784
                                    Erise IP, P.A.
                                    6201 College Boulevard, Suite 300  
                                    Overland Park, Kansas 66211
                                    Telephone: (913) 777-5600
                                    adam.seitz@eriseip.com
                                    eric.buresh@eriseip.com
                                    jason.mudd@eriseip.com
                                    cliff.brazen@eriseip.com
                                    michelle.marriott@eriseip.com

                                    Paul R. Hart, admitted pro hac vice
                                    CO Bar No 45697
                                    Erise IP, P.A.
                                    5600 Greenwood Plaza Blvd., Suite 200
                                    Greenwood Village, CO 80111
                                    Telephone: (913) 777-5600
                                    paul.hart@eriseip.com

                                    James F.B. Daniels, KS Fed. #70468
                                    McDOWELL, RICE, SMITH & BUCHANAN
                                    605 W. 47th Street, Suite 350
                                    Kansas City, MO 64112
                                    (816) 753-5400 telephone
                                    (816) 753-9996 fax
                                    jdaniels@mcdowellrice.com

                                    Counsel for Plaintiff Digital Ally, Inc.
          Case 2:16-cv-02032-CM Document 298 Filed 01/31/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of January 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF System which will send a notice of electronic

filing to all attorneys of record linked to this case.



                                                             /s/ Adam P. Seitz
                                                             Adam P. Seitz

                                                             Counsel for Plaintiff Digital Ally, Inc.
